Citation Nr: 1129220	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-36 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from April 1966 to May 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claim is warranted.

The Veteran contends that a left foot disorder was corrected by surgery prior to his entrance into service but that the rigors of physical training during service aggravated his left foot condition.
  
On his service induction report of medical history in March 1966, Veteran reported that he had a foot operation when he was 15 years old.  The examiner noted an operation for club foot with no complaints of painful feet.  The service induction examination in March 1966 noted that the Veteran had pes cavus and numerous small scars of the left foot.  In a May 1966 service treatment record, the Veteran was determined to have stiffness of the left ankle with complete loss of dorsiflexion, inversion and eversion and only 10 degrees of plantar flexion; secondary to old clubfoot deformity partially corrected prior to service at age 15.  A medical board proceeding conducted in May 1966 determined that the Veteran was not fit for service due stiffness and pain in his left ankle.  

Of record is a copy of a June 1957 private operative report which reveals that the Veteran underwent a triple arthrodesis of the left foot due to a cavovarus deformity of the left foot.

Current private podiatric treatment reports show treatment for various left foot complaints including loss of motion of the left ankle and subtalar joints secondary to plantalar fusion. 

38 U.S.C.A. §§ 1111, 1137 and 38 C.F.R. § 3.304(b) provide that a Veteran is presumed to be in sound condition at service entrance except for defects found on the service entrance examination or where clear and unmistakable evidence demonstrates that disease or injury existed before service entrance and was not aggravated during service.  Wagner v Principi, 370 F3d. 1089, 1096 (Fed. Cir. 2004).  When a preexisting condition is noted at service entrance, the presumption of soundness is not applicable and the claim is not for direct service incurrence, but for service-connected aggravation.  Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

A temporary or intermittent flare-up of a preexisting disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

Here, club foot and pes cavus of the left foot were noted on the service entrance examination, and the medical evidence dated prior to service confirms that he had pre-existing cavovarus deformity of the left foot for which he had surgery at age 15.  Atrophy of the left lower extremity was noted on the entrance examination but crossed out.  On May 3, 1966, five days after induction, the Veteran was hospitalized for "administrative processing only."  It was noted that the Veteran reported having limitation of motion of the left ankle and foot, pain on long standing or walking, and instability of his left foot since his surgery for correction of his club foot.  The Medical Board proceedings took place on May 12, 1966 and he was discharged from service on May 17, 1966 due to medical unfitness.  It was noted that the condition was not in the line of duty, existed prior to service and was not aggravated by active duty.

As a left foot disability was noted on entrance examination, the question in this case is whether the pre-existing left foot deformity underwent a permanent increase in severity beyond natural progression during the Veteran's 20 days of military service.  Accordingly, the Board finds that a VA examination with medical opinion is necessary in order to fully and fairly evaluate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA foot examination by a physician or podiatrist to determine the current nature of his left foot condition and to obtain an opinion as to whether the Veteran's pre-existing cavovarus/pes cavus deformity and post-operative club foot underwent an increase in severity during service beyond natural progression.  The examiner, based on a review of the clinical history documented in the claims folder and an examination of the Veteran, should provide an opinion as to whether the Veteran's pre-existing cavovarus/pes cavus deformity and post-operative club foot was permanently worsened beyond normal progression (aggravated) in the Veteran's 20 days of service.  A complete rationale for all opinions expressed should be provided.

2.  After the development requested above has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


